                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                       Civil Action No. 1:19-cv-00082-MR-WCM


                                                      )
                                                      )
    DELTA WALSH,                                      )
                                                      )
                    Plaintiff,                        )      DEFENDANT JOSHUA
                                                      ) BURCHFIELD’S MEMORANDUM
                                                      )     OF LAW IN SUPPORT OF
            v.                                        )   DEFENDANT’S PRE-ANSWER
                                                      )      MOTION TO DISMISS
                                                      ) PLAINTIFF’S SECOND AMENDED
                                                      )            COMPLAINT
    FORREST GILLIAM, et al.                           )
                                                      )    Fed. R. Civ. Pro. 12(b)(1) and
                    Defendants.                       )               12(b)(6)
                                                      )
                                                      )
                                                      )
                                                      )

           Pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure, Defendant Joshua Burchfield1 hereby submits this Memorandum of Law

in Support of his Pre-Answer Motion to Dismiss Plaintiff’s Second Amended

Complaint and respectfully moves the Court for an order dismissing each of

Plaintiff’s claims with prejudice and for an order staying these proceedings

pending the Court’s ruling on Defendant Burchfield’s Motion to Dismiss. In



1
    Deputy Joshua Burchfield previously was known as Deputy John Doe in this matter.



        Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 1 of 19
support, Deputy Burchfield states as follows:

                     I. SUMMARY OF THE ARGUMENT

       As will be demonstrated, each of Plaintiff’s claims in her Second Amended

Complaint against Deputy Burchfield are subject to dismissal pursuant to Federal

Rules of Procedure 12(b)(1) and 12(b)(6). The Court previously dismissed all of

Plaintiff’s claims in this lawsuit except: (1) Her individual capacity claims against

Deputy Gosnell and Deputy Burchfield for allegedly violating her Fourth

Amendment rights based upon a purported warrantless search of her home after the

arrest of Frank Gooden (Doc. 44, pp. 28, 31); and (2) her state law claims “to the

extent that the Plaintiff attempts to assert state claims against Deputy Gosnell and

Deputy [Burchfield] related to the search of her residence on March 11, 2016….”

(Id., p. 32).

       Regarding the alleged warrantless search of her home, Plaintiff has not

asserted that Deputy Burchfield participated in that search. Rather, those allegations

are directed at Deputy Gosnell. Further, Plaintiff’s Second Amended Complaint

[Doc. 56, pp. 8, 24] and affidavit testimony submitted by Plaintiff previously [Doc.

40-1, p. 1, ¶¶2, 6] establish that her minor children were home alone with Frank

Gooden at the time of his arrest. A well-established exception to the warrant

requirement permits a law enforcement officer to make a lawful warrantless entry

into a residence for the purpose of checking on the welfare of minor children within


                                                                                    2
    Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 2 of 19
the home. Thus, Deputy Burchfield’s and Deputy Gosnell’s entry into Plaintiff’s

residence concurrent with Deputy Burchfield’s arrest of Mr. Gooden constituted a

lawful warrantless entry based upon exigent circumstances.2

       With respect to each of Plaintiff’s state law claims, she repeatedly pleads that

all of these state law tort claims are brought pursuant to the North Carolina State

Tort Claims Act and the doctrine of pendant federal jurisdiction. (Doc. 56, pp. 20,

32) However, in North Carolina, sheriffs and sheriff’s deputies are part of local

government and are not “the State” for purposes of the State Tort Claims Act. Thus,

the Court lacks jurisdiction over Plaintiff’s N.C. State Tort Claims against Deputy

Burchfield as well as Deputy Gosnell.3 Finally, even if Plaintiff had not brought her

tort claims pursuant to the N.C. State Tort Claims Act, each of the alleged tort claims



2
  Defendants do not concede the entry was non-consensual.
3
  Even if Plaintiff’s N.C. State Tort Claims Act claims were cognizable against the Defendant-
Deputies, which they are not, the Court would lack subject matter jurisdiction because: (1) Plaintiff
failed to, and has failed to plead, that she administratively exhausted her State Tort Act claims – a
prerequisite to pursuing such claims in a court of law; and (2) at the latest, the three-year statute
of limitations on these claims expired effective March 11, 2019 and thus, Plaintiff cannot pursue
these claims under the Tort Claims Act by attempting to administratively exhaust at this point. See
Nanny's Korner Day Care Ctr., Inc. v. N. Carolina Dep't of Health & Human Servs., Div. of Child
Dev., 837 S.E.2d 560, 563 (N.C. Ct. App. 2020)(The accrual of the statute of limitations period
typically begins when the plaintiff is injured or discovers he or she has been injured. However,
when the General Assembly provides an effective administrative remedy by statute, that remedy
is exclusive and the party must pursue and exhaust it before resorting to the courts”). Further, the
State of North Carolina has not consented to suit against itself in federal court regarding State Tort
Act claims. See Byrd v. North Carolina, CIV. NO. 3:08CV70-W, 2008 WL 2953573, at *4
(W.D.N.C. June 17, 2008), report and recommendation adopted, No. 3:08-CV-00070-FDW, 2008
WL 2782839 (W.D.N.C. July 7, 2008), aff'd, 298 F. App'x 287 (4th Cir. 2008).




                                                                                                    3
     Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 3 of 19
either fails to exist as a matter of law, or if it exists, Plaintiff has failed to state a

claim upon which relief can be granted.

                        II. PROCEDURAL BACKGROUND

       On March 11, 2019, Plaintiff filed a Complaint in this matter in which she

was allowed to proceed in forma pauperis. (Doc. 1, 3). She then filed an Amended

Complaint on May 9, 2019. (Doc. 11). In response, the Madison County Defendants

filed a Pre-Answer Motion to Dismiss and Memorandum of Law in Support thereof

(Docs. 20, 21).4 Plaintiff responded in opposition (Doc. 33), and Defendants replied

(Doc. 42) to Plaintiff’s Response. The Court ruled on Defendants’ Motion to Dismiss

resulting in the dismissal with prejudice of the vast majority of Plaintiff’s claims and

causes of action as follows (Doc. 44):

        1. Plaintiff’s causes of action pursuant to 42 U.S.C. § 1985 (Count I) and §
           1986 (Count IV) for conspiracy to violate Plaintiff’s civil rights were
           dismissed for failure to state a claim.

        2. Plaintiff’s causes of action pursuant to 42 U.S.C. § 1981 (Count II) and
           § 1982 (Count VI) for discrimination based on race were dismissed for
           failure to state a claim.

        3. Plaintiff’s causes of action pursuant to 42 U.S.C. § 1988 (Count V) and
           § 1343 (Count VII) were dismissed for failure to state a claim because

4
  The Madison County Defendants include Madison County, Madison County Manager Gilliam,
Madison County Sheriff Harwood, Deputy Gosnell, Deputy Doe (now known as Deputy Joshua
Burchfield), Madison County Sheriff’s Department, Madison County Department of Social
Services, Connie M. Harris, and Mandie Sluder. (Doc. 44, p. 6). Following the identification of
Deputy John Doe as Deputy Joshua Burchfield, counsel for Deputy Burchfield accepted service of
process in his behalf on July 8, 2020. Upon Defendant’s Motion, the Court granted Defendant
through and including August 12, 2020 to respond to Plaintiff’s Second Amended Complaint.

                                                                                             4
    Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 4 of 19
         these statutes are jurisdiction statutes that do not give rise to an
         independent cause of action.

      4. All of Plaintiff’s claims against the Madison County Defendants relating
         to alleged actions prior to March 11, 2016 were dismissed.

Further, regarding claims related to actions alleged to have occurred on March 11,

2016, the following claims were dismissed with prejudice:

      5. All claims asserted by Plaintiff on behalf of her minor children.

      6. All claims asserted by Plaintiff regarding the arrest of Frank Gooden
         pertaining to rights personal to Mr. Gooden.

      7. All claims against the Madison County Defendants based on conspiracy
         theories.

      8. All claims against Bobby Gosnell Transport.

      9. All official capacity claims against Deputies Gosnell and Burchfield
         were dismissed as duplicative.

      10. All claims that Deputy Gosnell or Deputy Burchfield trespassed on
         Plaintiff’s property were dismissed as meritless.

     Although the majority of Plaintiff’s claims and causes of action against the

Madison County Defendants, including Deputy Burchfield, were dismissed by the

Court as described above, Plaintiff’s Second Amended Complaint restates each of

the allegations and Counts that were dismissed by the Court on February 25, 2020.

(Doc. 44). Recognizing that Plaintiff’s claims described above in paragraphs 1 -

10 have been dismissed with prejudice, Deputy Burchfield now responds to

Plaintiff’s Second Amended Complaint by filing his Pre-Answer Motion to


                                                                                 5
   Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 5 of 19
    Dismiss, and in support thereof, his Memorandum of Law.5

                                         III. FACTS

         In the interest of brevity, Deputy Burchfield incorporates by reference the

facts set forth in the Court’s previous Order. (Doc. 44, pp. 5 – 9).

                              IV. STANDARD OF REVIEW

         Plaintiff’s Second Amended Complaint should be dismissed under Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. Applying the

standards set out below to the allegations of Plaintiff’s Second Amended Complaint,

the only outcome is for the dismissal with prejudice of all claims brought by Plaintiff

against Deputy Burchfield.

         A. Rule 12(b)(1) Standard



5
  To the extent Plaintiff may attempt to argue that all of her causes of action survived the Court’s
Order (Doc. 44) as to Deputy Burchfield, this would be incorrect inasmuch as the Order explicitly
dismissed the claims described in paragraphs 1 – 10 above as to Deputy John Doe, who is now
known to be Deputy Burchfield. Further, the Court’s Order established the “law-of-the-case” in
this lawsuit. Consequently, the identical causes of action against Deputy Burchfield, which were
previously dismissed with prejudice by the Court as to the Madison County Defendants, are subject
to dismissal as to Deputy Burchfield pursuant to the “law-of-the-case” doctrine. The “law-of-the-
case” doctrine recognizes that when a court decides upon a rule of law, that decision should
continue to govern the same issues in subsequent stages in the same case.” Graves v. Lioi, 930
F.3d 307, 318 (4th Cir. 2019) (quoting Arizona v. California, 460 U.S. 605, 618 (1983)) (internal
quotation marks omitted). Once the law of the case has been established, “it must be followed in
all subsequent proceedings in the same case in the trial court or on a later appeal unless: (1) a
subsequent trial produces substantially different evidence, (2) controlling authority has since made
a contrary decision of law applicable to the issue, or (3) the prior decision was clearly erroneous
and would work manifest injustice.” Sejman v. Warner-Lambert Co., 845 F.2d 66, 69 (4th Cir.
1988) (quoting EEOC v. Int’l Longshoremen’s Ass’n, 623 F.2d 1054, 1058 (5th Cir. 1980))
(internal quotation marks and alteration omitted). Given that none of the exceptions to its
application exist here, the doctrine must be followed.

                                                                                                  6
       Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 6 of 19
       Plaintiff bears the burden of proving that subject matter jurisdiction exists.

Evans v. B. F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999). The existence of

subject matter jurisdiction is a threshold issue the court must address before

considering the merits of the case. Jones v. Am. Postal Workers Union, 192 F.3d

417, 422 (4th Cir. 1999). “When a defendant challenges subject matter jurisdiction

pursuant to Rule 12(b)(1), the district court is to regard the pleadings as mere

evidence on the issue, and may consider evidence outside the pleadings without

converting the proceeding to one for summary judgment.” Id. (quotation omitted).

       B. Rule 12(b)(6) Standard

       In order to survive a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). To be

“plausible on its face,” a plaintiff must demonstrate more than “a sheer possibility

that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937.

Rather, a plaintiff must “articulate facts, when accepted as true, that ‘show’ that the

plaintiff has stated a claim entitling [it] to relief, i.e., the ‘plausibility of entitlement

to relief.’” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (quoting

Twombly, 550 U.S. at 570, 127 S.Ct. 1955). Further, Rule 8 of the Federal Rules of


                                                                                           7
    Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 7 of 19
Civil Procedure “demands more than an unadorned, the defendant-unlawfully-

harmed-me accusation.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1949 (2009). Further, for

purposes of Rule 12(b)(6), “we are not required to accept as true the legal

conclusions set forth in a plaintiff's complaint.” Edwards v. City of Goldsboro, 178

F.3d 231, 244 (4th Cir. 1999). Finally, although a motion pursuant to Rule 12(b)(6)

invites an inquiry into the legal sufficiency of the complaint, not an analysis of

potential defenses to the claims set forth therein, dismissal nevertheless is

appropriate when the face of the complaint clearly reveals the existence of a

meritorious affirmative defense. See Richmond, Fredericksburg, & Potomac R.R.

Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993).

      Significantly, while pro se pleadings are liberally construed and held to a less

stringent standard that formal attorney-drafted pleadings, this does not transform the

court into an advocate for the pro se plaintiff. See Erickson v. Pardus, 551 U.S. 89,

94 (2007) (per curiam); United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012),

cert. denied, 133 S.Ct. 2401 (2013). Even when reviewing a pro se Complaint:

      Only those questions which are squarely presented to a court may
      properly be addressed. Weller v. Dept. of Soc. Servs. for City of
      Baltimore, 901 F.2d 387, 391 (4th Cir. 1990). Giving ‘liberal
      construction’ does not mean that the Court can ignore a pro se plaintiff's
      clear failure to allege facts that set forth a cognizable claim. ‘Principles
      requiring generous construction of pro se complaints ... [do] not require
      ... courts to conjure up questions never squarely presented to them.’
      Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985) cert.
      denied, 475 U.S. 1088 (1986).


                                                                                     8
    Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 8 of 19
Wells v. Powers, No. 2:16-cv-1060, 2016 WL 6070088, at *3 (D.S.C. Sept. 12,
2016), report and recommendation adopted, No. 2:16-cv-1060, 2016 WL 6039163
(D.S.C. Oct. 14, 2016).

                            V. LEGAL ARGUMENT

      A.     Dismissal is Proper Pursuant to Fed.R.Civ.Pro. 12(b)(1) for Lack
             of Subject Matter Jurisdiction Regarding Plaintiff’s North
             Carolina State Tort Claims Act Claims

      Each of Plaintiff’s state law tort claims has been brought specifically under

the North Carolina State Tort Claims Act. (Doc. 56, pp. 20, 32). Plaintiff cites

N.C.G.S. §143-291 through § 143-300.1 in support of her assertion that the Court

possesses pendant jurisdiction over her claims brought pursuant to the North

Carolina State Tort claims Act. North Carolina General Statutes, Article 31 of

Chapter 143, which is cited by Plaintiff as the jurisdictional basis of her state law

tort claims, is titled “Tort Claims against State Departments and Agencies.” Thus, it

is evident Plaintiff has deliberately and knowingly chosen to pursue her state law

tort claims under the N.C. State Tort Claims Act. Plaintiff has characterized her

claims as “intentional tort claims” (Doc. 56, p. 20) and as “intentional and dignitary

tort claims, pursuant to the North Carolina Tort Claims Act and the doctrine of

pendant jurisdiction….” (Id., p. 32).

      Plaintiff’s tort claims brought pursuant to the N.C. State Tort Claims Act fail

for a number of reasons. First, in North Carolina, sheriffs and sheriff’s deputies are

part of local government and are not “the State” for purposes of the State Tort Claims


                                                                                    9
    Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 9 of 19
Act. See Wilcoxson v. Buncombe Cty., 129 F. Supp. 3d 308, 216 (W.D.N.C. 2014)

quoting Boyd v. Robeson County, 169 N.C. App. 460, 468, 621 S.E.2d 1, 6 (2005).

Thus, the Court lacks subject matter jurisdiction over Plaintiff’s tort claims under

the N.C. State Tort Claims against Deputy Burchfield (as well as Deputy Gosnell).

Second, even if the State Tort Claims Act applied to the Defendant-Deputies, which

it does not, Plaintiff has failed to plead that she followed the mandatory

administrative exhaustion requirements, which are a prerequisite to bringing any

such claim in a court of law. See N.C.G.S. §143-291 et seq.; see also Nanny's Korner

Day Care Ctr., Inc. v. N. Carolina Dep't of Health & Human Servs., Div. of Child

Dev., 837 S.E.2d 560, 563 (N.C. Ct. App. 2020); Alston v. N.Carolina A & T State

Univ., 304 F.Supp. 2d 774, 783 (M.D.N.C. 2004)(N.C. law requires administrative

exhaustion of State Tort Act claims before recourse to the courts can be sought).

Third, each of Plaintiff’s state law tort claims is characterized as an “intentional tort”

or as an “intentional and dignitary” tort, and intentional acts are not compensable

under the State Tort Claims Act. See White v. Trew, 366 N.C. 360, 736 S.E.2d 166

(2013). Finally, the State of North Carolina has not consented to suit against itself in

federal court regarding State Tort Act claims. See Byrd v. North Carolina, CIV. NO.

3:08CV70-W, 2008 WL 2953573, at *4 (W.D.N.C. June 17, 2008), report and

recommendation adopted, No. 3:08-CV-00070-FDW, 2008 WL 2782839

(W.D.N.C. July 7, 2008), aff'd, 298 F. App'x 287 (4th Cir. 2008). Thus, as a matter


                                                                                       10
   Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 10 of 19
of law, each of Plaintiff’s state law tort claims against Deputy Burchfield should be

dismissed with prejudice.6

       B.     Dismissal is Proper Pursuant to Fed.R.Civ.Pro. 12(b)(6) for Failure
              to State a Plausible Claim against Deputy Burchfield for Violating
              Plaintiff’s Fourth Amendment Rights

              1. Plaintiff has not Alleged that Deputy Burchfield Unlawfully
                 Searched her Residence

       Plaintiff’s individual capacity claims against Deputy Gosnell and Deputy

Burchfield for allegedly violating her Fourth Amendment rights based upon a

purported warrantless search of her home after the arrest of Frank Gooden survived

the Madison County Defendants’ Motion to Dismiss. (Doc. 44, pp. 28, 31).

However, an examination of Plaintiff’s Second Amended Complaint reveals that she

did not alleged that Deputy Burchfield unlawfully searched her home. Rather, she

attributes the allegedly unlawful search to Deputy Gosnell:

       Officer Joshua Burchfield was standing outside the door, armed, and in
       full uniform, and asked, “Are you Frank Gooden?” Gooden identified
       himself, and Officer Joshua Burchfield immediately handcuffed him
       and told him that he had a warrant for his arrest. Then Officer Gosnell
       appears from the corner of the house with an aimed firearm in place, in
       a loud intimidating voice, “I thought you’d come out with guns
       blazing!” Gooden replied, “we have no guns.” Gosnell pushed and
       shoved Gooden, while handcuffed, inside the house from the front
       porch/deck to a chair in the living room, [and] conducted himself as
       though Gooden was a violent criminal. Defendant Gosnell then
       instructed Officer “J” to “shoot him if he moves!”

6
  Dismissal of Plaintiff’s state law tort claims against Deputy Burchfield also should result in
dismissal of these claims against Deputy Gosnell pursuant to the law of the case doctrine. Please
refer to footnote 5 herein regarding the law of the case doctrine.

                                                                                              11
    Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 11 of 19
      Meanwhile, Gosnell is rambling through Gooden’s wallet, and
      apparently took away and removed his Government issued, Department
      of Defense Contractor’s card. Gosnell started asking in a loud,
      demanding tone of voice, “where are all those assault weapons and
      explosives?” Officer Gosnell walked through Plaintiff’s house opening
      cabinets, rummaging, and slamming doors; opening and slamming
      drawers, and throwing clothing everywhere; kicking over a cat litter
      box; and yelling in a loud tone over and over, traumatizing said minor
      children, and demanded to know where the guns were hidden.
      (Doc. 56 at 24).

Plaintiff’s Second Amended Complaint does not plausibly allege that Deputy

Burchfield violated her Fourth Amendment rights by conducting an unlawful search

of her home following the arrest of Frank Gooden. Rather, she states that Deputy

Burchfield stayed in place guarding Gooden and then took him into custody and left.

Id. The allegations against Deputy Burchfield do not state a claim under the Fourth

Amendment and should be dismissed with prejudice.

             2. Deputy Burchfield’s Initial Entry into Plaintiff’s Residence was
                Lawful Based upon a Well-Established Exception to the
                Warrant Requirement - Exigent Circumstances

      Upon the arrest of Gooden, Deputy Burchfield’s entry into Plaintiff’s

residence was lawful and authorized by the existence of exigent circumstances, a

well-established exception to the search warrant requirement. Plaintiff’s Second

Amended Complaint [Doc. 56, pp. 8, 24] and affidavit testimony submitted by

Plaintiff previously [Doc. 40-1, p. 1, ¶¶2, 6] establish that her minor children were

home alone with Frank Gooden at the time of his arrest. The absence of responsible


                                                                                  12
   Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 12 of 19
adult supervision for minor children is an exigent circumstance justifying a

warrantless entry. See United States v. Taylor, 624 F.3d 626, 632 (4th Cir. 2010);

Pleasants v. Town of Louisa, 524 F. App’x 891, 896 (4th Cir. 2013). Thus, Deputy

Burchfield’s warrantless entry into Plaintiff’s residence did not violate Plaintiff’s

Fourth Amendment rights because the exigency of ensuring the safety and

responsible supervision of Plaintiff’s minor children in the absence of Gooden, who

was being transported to Buncombe County (Doc. 56, p. 24), justified the

warrantless entry.

             3. Alternatively, Deputy Burchfield is Entitled to Qualified
                Immunity

      Alternatively, Deputy Birchfield is entitled to dismissal of Plaintiff’s Fourth

Amendment claims against him based on the defense of qualified immunity. See

Slattery v. Rizzo, 939 F.2d 213, 216 (4th Cir. 1991) (The purpose of the qualified

immunity is to “remove most civil liability actions, except those where the official

clearly broke the law, from the legal process well in advance of the submission of

the facts to a jury.”). Law enforcement officers enjoy the protection of qualified

immunity from suits under § 1983 “as long as their actions could reasonably have

been thought consistent with the rights they are alleged to have violated.” Anderson

v. Creighton, 483 U.S. 635, 638 (1987). The application of qualified immunity is

appropriate “if a reasonable officer possessing the same information could have

believed that his conduct was lawful.” Slattery v. Rizzo, supra.

                                                                                  13
   Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 13 of 19
      The doctrine of qualified immunity shields public officials from damages in

actions for violations of federal rights unless their conduct was unreasonable in light

of clearly established law. Elder v. Holloway, 510 U.S. 510, 512 (1994). Further,

government officials performing discretionary functions are entitled to qualified

immunity from liability for civil damages to the extent that “their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct.

2727, 2738 (1982); Winfield v. Bass, 106 F.3d 525, 530 (4th Cir. 1997) (en banc).

“The doctrine [also] protects police officers and public officials from claims of

constitutional violations ‘for reasonable mistakes as to the legality of their actions.’”

Merchant v. Bauer, 677 F.3d 656, 661 (4th Cir.), cert. denied, 133 S.Ct. 789 (2012)

(quoting Saucier v. Katz, 533 U.S. 194, 206 (2001)). Further, qualified immunity

protects “all but the plainly incompetent or those who knowingly violate the law,”

Dunbar v. Lindsey, 905 F.2d 754, 763 (4th Cir. 1990), and “gives ample room for

mistaken judgments.” Hunter v. Bryant, 502 U.S. 224, 229 (1991). Significantly, to

determine whether a right is clearly established for purposes of qualified immunity,

the right must be established by the U. S. Supreme Court or the Circuit Court of

Appeals from the relevant district court, not courts from other circuits. Wilson v.

Layne, 141 F.3d 111, 114 (4th Cir. 1988)(en banc).




                                                                                      14
   Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 14 of 19
      Even assuming, arguendo, that Plaintiff had identified a clearly established

constitutional right allegedly violated by Deputy Birchfield, which she has not, none

of the conduct ascribed to Deputy Burchfield by Plaintiff could possibly defeat

qualified immunity. Here, there is no evidence that Deputy Burchfield made

mistakes, acted in a plainly incompetent manner or knowingly violated the law. A

reasonable officer in Deputy Burchfield’s position would have believed that he could

enter Plaintiff’s residence based upon exigent circumstances in order to ensure the

safety and supervision of Plaintiff’s minor children upon the arrest of the only adult

at home, Gooden. Assuming, for discussion only, that Plaintiff had identified a

violation of a clearly established constitutional right attributable to Deputy

Burchfield, he nevertheless would be entitled to the defense of qualified immunity.

Plaintiff’s Fourth Amendment claims against Deputy Burchfield in his individual

capacity are therefore subject to dismissal.

      C.     Alternatively, Dismissal is Proper Pursuant to Fed.R.Civ.Pro.
             12(b)(6) for Failure to State a Claim Regarding Plaintiff’s State
             Tort Claims

       As established above, the Court does not have subject matter jurisdiction

regarding Plaintiff’s state law tort claims because they have been brought

specifically under the North Carolina State Tort Claims Act, which does not apply

to the acts of a sheriff’s deputy. Nevertheless, even if the State Tort Claims Act were

not the jurisdictional basis asserted by Plaintiff, her state law tort claims fail to state


                                                                                        15
   Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 15 of 19
a claim upon which relief can be granted. Based upon the Court’s prior order (Doc.

44), plaintiff may pursue her state law claims “to the extent that the Plaintiff attempts

to assert state claims against Deputy Gosnell and Deputy [Burchfield] related to the

search of her residence on March 11, 2016….” Plaintiff attempts to pursue the

following state law tort claims:

   1. Conspiracy to Oppress. (Doc. 56, p. 33). The Court ruled previously that all

      of Plaintiff’s claims of conspiracy were dismissed with prejudice. (Doc. 44).

   2. Obstruction of Justice. (Doc. 56, p. 33). Here, Plaintiff’s tort claim is based

      upon Defendants conspiring to violate Plaintiff’s civil rights. As established,

      however, the Court ruled previously that all of Plaintiff’s claims of conspiracy

      were dismissed with prejudice. (Doc. 44).

   3. Criminal Trespass. (Doc. 56, p. 34). Criminal trespass is not a civil tort.

      Moreover, the Court the Court ruled previously that all of Plaintiff’s claims

      of trespass were dismissed with prejudice. (Doc. 44).

   4. Malicious Abuse of Service of Process. (Doc. 56, p. 34). This claim pertains

      to the arrest of Gooden and his personal rights regarding the existence of an

      arrest warrant. The Court ruled previously that all of Plaintiff’s claims in

      behalf of Gooden’s personal rights were dismissed with prejudice. (Doc. 44).

   5. Misconduct in Public Office. (Doc. 56, p. 34). This claim relates to Plaintiff’s

      allegations of conspiracy, and the Court ruled previously that all of Plaintiff’s


                                                                                      16
   Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 16 of 19
      claims of conspiracy were dismissed with prejudice. (Doc. 44). Moreover, it

      does not appear there is any legal authority supporting a theory that

      misconduct in public office creates a private cause of action sounding in tort.

   6. Unwarranted, unauthorized home invasion and invasion of privacy. (Doc. 56,

      p. 34). Home invasion does not appear to constitute a state law tort claim.

      Regarding invasion of privacy, as established above, Deputy Burchfield’s

      entry in to Plaintiff’s residence was justified based upon exigent

      circumstances, and Plaintiff has not alleged that he engaged in an unlawful

      search in violation of the Fourth Amendment.

   7. Forcible breaking and entering. (Doc. 56, p. 34). This appears to be related to

      Plaintiff’s claims of trespass. The Court ruled previously that all of Plaintiff’s

      claims of trespass were dismissed with prejudice. (Doc. 44).

Therefore, to the extent that Plaintiff’s state law tort claims are not dismissed for

lack of subject matter jurisdiction, they are subject to dismissal for failure to state a

claim upon which relief can be granted pursuant to Federal Rule of Civil Procedure

12(b)(6).

                                   CONCLUSION

      For the foregoing reasons, Defendant Burchfield respectfully requests that his

Pre-Answer Motion to Dismiss be GRANTED, that this matter be stayed pending




                                                                                      17
   Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 17 of 19
the Court’s ruling on Defendant’s Motion and that Plaintiff’s claims against him be

DISMISSED WITH PREJUDICE.

      Respectfully submitted, this the 12th day of August 2020.

                         CRANFILL SUMNER & HARTZOG, LLP

                         BY: /s/Stephanie H. Webster
                             PATRICK H. FLANAGAN, State Bar #17407
                             STEPHANIE H. WEBSTER, State Bar # 12164
                             Attorneys for Defendants Gilliam, Harwood,
                             Gosnell, Burchfield, Bobby Gosnell Transport,
                             County of Madison, Madison County Sheriff’s
                             Department, Madison County DSS, Harris and
                             Sluder
                             Post Office Box 30787
                             Charlotte, North Carolina 28230
                             Telephone: (704) 332-8300
                             Facsimile: (704) 332-9994
                             phf@cshlaw.com
                             swebster@cshlaw.com




                                                                                18
   Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 18 of 19
                         CERTIFICATE OF SERVICE

         This is to certify that the undersigned has this day electronically filed the
foregoing Defendant Joshua Burchfield’s Memorandum of Law in Support of
Defendant’s Pre-Answer Motion to Dismiss Plaintiff’s Second Amended
Complaint with the Clerk of Court using the CM/ECF system, which will send
electronic notification of such filing to the following counsel:

             Jamie A. Stokes
             jamie.a.stokes@gmail.com
             Attorney for Defendant Dewain Mackey

and will deposit the foregoing document in the United States Mail, postage prepaid,
addressed to the following:

             Delta Walsh
             P.O. Box 208
             Mars Hill, NC 28754
             Pro se Plaintiff

      This the 12th day of August 2020.

                          CRANFILL SUMNER & HARTZOG, LLP

                          BY: /s/Stephanie H. Webster
                              PATRICK H. FLANAGAN, State Bar #17407
                              STEPHANIE H. WEBSTER, State Bar # 12164
                              Attorneys for Defendants Gilliam, Harwood,
                              Gosnell, Bobby Gosnell Transport, County of
                              Madison, Madison County Sheriff’s Department,
                              Madison County DSS, Harris and Sluder
                              Post Office Box 30787
                              Charlotte, North Carolina 28230
                              Telephone: (704) 332-8300
                              Facsimile: (704) 332-9994
                              phf@cshlaw.com
                              swebster@cshlaw.com



                                                                                   19
   Case 1:19-cv-00082-MR-WCM Document 61-1 Filed 08/12/20 Page 19 of 19
